UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1112


FEI LIN,

                Petitioner,

           v.

ERIC H. HOLDER, JR.,

                Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 28, 2009                  Decided:   August 13, 2009


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Petition denied in part, and dismissed in part by unpublished
per curiam opinion.


Fei Lin, Petitioner Pro Se. Daniel Eric Goldman, Senior
Litigation Counsel, Jem Colleen Sponzo, Tyrone Sojourner,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Fei Lin, a native and citizen of China, petitions for

review of an order of the Board of Immigration Appeals (Board)

affirming the Immigration Judge’s denial of his applications for

relief from removal.

          Lin first challenges the determination that he failed

to establish eligibility for asylum.          To obtain reversal of a

determination   denying   eligibility   for    relief,   an   alien    “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”     INS   v.   Elias-Zacarias,    502   U.S.    478,    483-84

(1992).   We have reviewed the evidence of record and conclude

that Lin fails to show that the evidence compels a contrary

result.

          Having failed to qualify for asylum, Lin cannot meet

the more stringent standard for withholding of removal.              Chen v.

INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v. Cardoza-Fonseca,

480 U.S. 421, 430 (1987).      Finally, Lin challenges the denial of

relief on his claim under the Convention Against Torture (CAT).

Because Lin did not raise this claim in his appeal to the Board,

we find that it has not been properly exhausted.              See 8 U.S.C.

1252(d)(1) (2006).      We thus lack jurisdiction to review Lin’s

claim for CAT protection.


                                   2
              Accordingly, we deny in part and dismiss in part the

petition for review.         We dispense with oral argument because the

facts   and    legal   contentions    are   adequately   presented    in   the

materials     before   the    court   and   argument   would   not   aid   the

decisional process.



                                                 PETITION DENIED IN PART,
                                                    AND DISMISSED IN PART




                                       3